(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

  SEBELIUS, SECRETARY OF HEALTH AND HUMAN 

    SERVICES v. AUBURN REGIONAL MEDICAL

                 CENTER ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
          THE DISTRICT OF COLUMBIA CIRCUIT

 No. 11–1231. Argued December 4, 2012—Decided January 22, 2013
The reimbursement amount health care providers receive for inpatient
  services rendered to Medicare beneficiaries is adjusted upward for
  hospitals that serve a disproportionate share of low-income patients.
  The adjustment amount is determined in part by the percentage of a
  hospital’s patients who are eligible for Supplemental Security Income
  (SSI), called the SSI fraction. Each year, the Centers for Medicare &
  Medicaid Services (CMS) calculates the SSI fraction for an eligible
  hospital and submits that number to the hospital’s “fiscal intermedi-
  ary,” a Department of Health and Human Services (HHS) contractor.
  The intermediary computes the reimbursement amount due and then
  sends the hospital a Notice of Program Reimbursement (NPR). A
  provider dissatisfied with the determination has a right to appeal to
  the Provider Reimbursement Review Board (PRRB or Board) within
  180 days of receiving the NPR. 42 U.S. C. §1395oo(a)(3). By regula-
  tion, the Secretary of HHS authorized the PRRB to extend the 180-
  day limit, for good cause, up to three years. See 42 CFR 405.1841(b)
  (2007).
     The Baystate Medical Center—not a party here—timely appealed
  its SSI fraction calculation for each year from 1993 through 1996.
  The PRRB found that errors in CMS’s methodology resulted in a sys-
  tematic undercalculation of the disproportionate share adjustment
  and corresponding underpayments to providers. In March 2006, the
  Board’s Baystate decision was made public. Within 180 days, re-
  spondent hospitals filed a complaint with the Board, challenging
  their adjustments for 1987 through 1994. Acknowledging that their
  challenges were more than a decade out of time, they urged that eq-
2       SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                                  Syllabus

    uitable tolling of the limitations period was in order due to CMS’s
    failure to tell them about the computation error. The PRRB held that
    it lacked jurisdiction, reasoning that it had no equitable powers save
    those legislation or regulation might confer. On judicial review, the
    District Court dismissed the hospitals’ claims. The D. C. Circuit re-
    versed. The presumption that statutory limitations periods are gen-
    erally subject to equitable tolling, the court concluded, applied to the
    180-day time limit because nothing in §1395oo(a)(3) indicated that
    Congress intended to disallow such tolling.
Held:
    1. The 180-day limitation in §1395oo(a)(3) is not “jurisdictional.”
 Pp. 6–9.
       (a) Unless Congress has “clearly state[d]” that a statutory limita-
 tion is jurisdictional, the restriction should be treated “as nonjuris-
 dictional.” Arbaugh v. Y & H Corp., 546 U.S. 500, 515–516.
 “[C]ontext, including this Court’s interpretations of similar provisions
 in many years past,” is probative of whether Congress intended a
 particular provision to rank as jurisdictional. Reed Elsevier, Inc. v.
 Muchnick, 559 U.S. ___, ___. If §1395oo(a)(3) were jurisdictional, the
 180-day time limit could not be enlarged by agency or court.
    Section 1395oo(a)(3) hardly reveals a design to preclude any regu-
 latory extension. The provision instructs that a provider “may obtain
 a hearing” by filing “a request . . . within 180 days after notice of the
 intermediary’s final determination.” It “does not speak in jurisdic-
 tional terms.” Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394.
 This Court has repeatedly held that filing deadlines ordinarily are
 not jurisdictional; indeed, they have been described as “quintessen-
 tial claim-processing rules.” Henderson v. Shinseki, 562 U.S. ___,
 ___. Pp. 6–8.
       (b) Court-appointed amicus urges that §1395oo(a)(3) should be
 classified as a jurisdictional requirement based on its proximity to
 §§1395oo(a)(1) and (a)(2), both jurisdictional requirements, amicus
 asserts. But a requirement that would otherwise be nonjurisdictional
 does not become jurisdictional simply because it is in a section of a
 statute that also contains jurisdictional provisions. Gonzalez v. Tha-
 ler, 565 U.S. ___, ___. Amicus also urges that the Medicare Act’s ex-
 press grant of authority for the Secretary to extend the time for bene-
 ficiary appeals implies the absence of such leeway for §1395oo(a)(3)’s
 provider appeals. In support, amicus relies on the general rule that
 Congress’s use of “certain language in one part of the statute and dif-
 ferent language in another” can indicate that “different meanings
 were intended,” Sosa v. Alvarez-Machain, 542 U.S. 692, 711, n. 9.
 But that interpretive guide, like other canons of construction, is “no
 more than [a] rul[e] of thumb” that can tip the scales when a statute
                   Cite as: 568 U. S. ____ (2013)                    3

                             Syllabus

could be read in multiple ways. Connecticut Nat. Bank v. Germain,
503 U.S. 249, 253. Here, §1395oo(a)’s limitation is most sensibly
characterized as nonjurisdictional. Pp. 8–9.
   2. The Secretary’s regulation is a permissible interpretation of
§1395oo(a)(3). Pp. 10–14.
      (a) Congress vested in the Secretary large rulemaking authority
to administer Medicare. A court lacks authority to undermine the
Secretary’s regime unless her regulation is “arbitrary, capricious, or
manifestly contrary to the statute.” Chevron U. S. A. Inc. v. Natural
Resources Defense Council, Inc., 467 U.S. 837, 844. Here, the regula-
tion survives inspection under that deferential standard. The Secre-
tary brought to bear practical experience in superintending the huge
program generally, and the PRRB in particular, in maintaining a
three-year outer limit for intermediary determination challenges. A
court must uphold her judgment as long as it is a permissible con-
struction of the statute, even if the court would have interpreted the
statute differently absent agency regulation. Pp. 10–11.
      (b) A presumption of equitable tolling generally applies to suits
against the United States, Irwin v. Department of Veterans Affairs,
498 U.S. 89, 95–96, but application of this presumption is not in or-
der for §1395oo(a)(3). This Court has never applied Irwin’s presump-
tion to an agency’s internal appeal deadline. The presumption was
adopted in part on the premise that “[s]uch a principle is likely to be
a realistic assessment of legislative intent.” Irwin, 498 U. S., at 95.
That premise is inapt in the context of providers’ administrative ap-
peals under the Medicare Act. For nearly 40 years the Secretary has
prohibited the Board from extending the 180-day deadline, except as
provided by regulation. In the six times §1395oo has been amended
since 1974, Congress has left untouched the 180-day provision and
the Secretary’s rulemaking authority. Furthermore, the statutory
scheme, which applies to sophisticated institutional providers, is not
designed to be “ ‘unusually protective’ of claimants.” Bowen v. City of
New York, 476 U.S. 467, 480. Nor is the scheme one “in which lay-
men, unassisted by trained lawyers, initiate the process.” Zipes, 455
U. S., at 397.
   The hospitals ultimately argue that the Secretary’s regulations fail
to adhere to “fundamentals of fair play.” FCC v. Pottsville Broadcast-
ing Co., 309 U.S. 134, 143. They point to 42 CFR §405.1885(b)(3),
which permits reopening of an intermediary’s reimbursement deter-
mination “at any time” if the determination was procured by fraud or
fault of the provider. But this Court has explained that giving inter-
mediaries more time to discover overpayments than providers have to
discover underpayments may be justified by the “administrative real-
ities” of the system: a few dozen fiscal intermediaries are charged
4       SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                                Syllabus

    with issuing tens of thousands of NPRs, while each provider can con-
    centrate on a single NPR, its own. Your Home Visiting Nurse Ser-
    vices, Inc. v. Shalala, 525 U.S. 449, 455, 456. Pp. 11–14.
642 F.3d 1145, reversed and remanded.

    GINSBURG, J., delivered the opinion for a unanimous Court.      SO-
TOMAYOR, J., filed a concurring opinion.
                        Cite as: 568 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 11–1231
                                   _________________


  KATHLEEN SEBELIUS, SECRETARY OF HEALTH

   AND HUMAN SERVICES, PETITIONER v. AU-

    BURN REGIONAL MEDICAL CENTER ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT

                               [January 22, 2013]


   JUSTICE GINSBURG delivered the opinion of the Court.
   This case concerns the time within which health care
providers may file an administrative appeal from the
initial determination of the reimbursement due them for
inpatient services rendered to Medicare beneficiaries.
Government contractors, called fiscal intermediaries,
receive cost reports annually from care providers and
notify them of the reimbursement amount for which they
qualify. A provider dissatisfied with the fiscal intermedi-
ary’s determination may appeal to an administrative body
named the Provider Reimbursement Review Board (PRRB
or Board). The governing statute, §602(h)(l)(D), 97 Stat.
165, 42 U.S. C. §1395oo(a)(3), sets a 180-day limit for
filing appeals from the fiscal intermediary to the PRRB.
By a regulation promulgated in 1974, the Secretary of the
Department of Health and Human Services (HHS) author-
ized the Board to extend the 180-day limitation, for good
cause, up to three years.1
——————
 1 The agency was called the Department of Health, Education, and

Welfare until 1979, but for simplicity’s sake we refer to it as HHS
2     SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                           Opinion of the Court

   The providers in this case are hospitals who appealed to
the PRRB more than ten years after expiration of the 180-
day statutory deadline. They assert that the Secretary’s
failure to disclose information that made the fiscal inter-
mediary’s reimbursement calculation incorrect prevented
them from earlier appealing to the Board. Three positions
have been briefed and argued regarding the time for pro-
viders’ appeals to the PRRB. First, a Court-appointed
amicus curiae has urged that the 180-day limitation is
“jurisdictional,” and therefore cannot be enlarged at all by
agency or court. Second, the Government maintains that
the Secretary has the prerogative to set an outer limit of
three years for appeals to the Board. And third, the hos-
pitals argue that the doctrine of equitable tolling applies,
stopping the 180-day clock during the time the Secretary
concealed the information that made the fiscal interme-
diary’s reimbursement determinations incorrect.
   We hold that the statutory 180-day limitation is not
“jurisdictional,” and that the Secretary reasonably con-
strued the statute to permit a regulation extending the
time for a provider’s appeal to the PRRB to three years.
We further hold that the presumption in favor of equitable
tolling does not apply to administrative appeals of the
kind here at issue.
                             I
  The Medicare program covers certain inpatient services
that hospitals provide to Medicare beneficiaries. Provid-
ers are reimbursed at a fixed amount per patient, regard-
less of the actual operating costs they incur in rendering
these services. But the total reimbursement amount is
adjusted upward for hospitals that serve a disproportion-
ate share of low-income patients. This adjustment is
made because hospitals with an unusually high percent-
——————
throughout this opinion.
                     Cite as: 568 U. S. ____ (2013)                   3

                         Opinion of the Court

age of low-income patients generally have higher per-
patient costs; such hospitals, Congress therefore found,
should receive higher reimbursement rates. See H. R.
Rep. No. 99–241, pt. 1, p. 16 (1985). The amount of the
disproportionate share adjustment is determined in part
by the percentage of the patients served by the hospital
who are eligible for Supplemental Security Income (SSI)
payments, a percentage commonly called the SSI fraction.
42 U.S. C. §1395ww(d) (2006 ed. and Supp. V).
  At the end of each year, providers participating in Medi-
care submit cost reports to contractors acting on behalf of
HHS known as fiscal intermediaries. Also at year end,
the Centers for Medicare & Medicaid Services (CMS) cal-
culates the SSI fraction for each eligible hospital and
submits that number to the intermediary for that hospital.
Using these numbers to determine the total payment due,
the intermediary issues a Notice of Program Reimburse-
ment (NPR) informing the provider how much it will be
paid for the year.
  If a provider is dissatisfied with the intermediary’s re-
imbursement determination, the statute gives it the right
to file a request for a hearing before the PRRB within
180 days of receiving the NPR. §1395oo(a)(3) (2006 ed.)
In 1974, the Secretary promulgated a regulation, after
notice and comment rulemaking, permitting the Board to
extend the 180-day time limit upon a showing of good
cause; the regulation further provides that “no such exten-
sion shall be granted by the Board if such request is filed
more than 3 years after the date the notice of the interme-
diary’s determination is mailed to the provider.” 39 Fed.
Reg. 34517 (1974) (codified in 42 CFR §405.1841(b)
(2007)).2
——————
  2 In 2008, after this case commenced, the Secretary replaced the 1974

regulation with a new prescription limiting “good cause” to “extraordi-
nary circumstances beyond [the provider’s] control (such as a natural or
4     SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                          Opinion of the Court

   For many years, CMS released only the results of its
SSI fraction calculations and not the underlying data.3
The Baystate Medical Center—a hospital not party to this
case—timely appealed the calculation of its SSI fraction
for each year from 1993 through 1996. Eventually, the
PRRB determined that CMS had omitted several catego-
ries of SSI data from its calculations and was using a
flawed process to determine the number of low-income
beneficiaries treated by hospitals. These errors caused a
systematic undercalculation of the disproportionate share
adjustment, resulting in underpayments to the providers.
Baystate Medical Center v. Leavitt, 545 F. Supp. 2d 20,
26–30 (DC 2008); see id., at 57–58 (concluding that CMS
failed to use “the best available data”).
   The methodological errors revealed by the Board’s Bay-
state decision would have yielded similarly reduced pay-
ments to all providers for which CMS had calculated
an SSI fraction. In March 2006, the Board’s decision in
the Baystate case was made public. Within 180 days, the
hospitals in this case filed a complaint with the Board
seeking to challenge their disproportionate share adjust-
ments for the years 1987 through 1994. The hospitals
acknowledged that their challenges, unlike Baystate’s
timely contest, were more than a decade out of time. But
equitable tolling of the limitations period was in order,
they urged, due to CMS’s failure to inform the hospitals
——————
other catastrophe, fire, or strike).” 73 Fed. Reg. 30250 (2008) (codified
in 42 CFR §405.1836(b) (2012)). The new regulation retains the strict
three-year cutoff for all claims. §405.1836(c)(2). The parties agree that
this case is governed by the 1974 regulation, and our opinion today
addresses only that regulation.
  3 In §951 of the Medicare Prescription Drug, Improvement, and Mod-

ernization Act of 2003, 117 Stat. 2427, Congress required the Secretary
to furnish hospitals with the data necessary to compute their own
disproportionate share adjustment. Pursuant to this congressional
mandate, the Secretary has adopted procedures for turning over the
SSI data to hospitals upon request. 70 Fed. Reg. 47438 (2005).
                 Cite as: 568 U. S. ____ (2013)            5

                     Opinion of the Court

that their SSI fractions had been based on faulty data.
   The PRRB held that it lacked jurisdiction over the
hospitals’ complaint, reasoning that it had no equitable
powers save those legislation or regulation might confer,
and that the Secretary’s regulation permitted it to excuse
late appeals only for good cause, with three years as the
outer limit. On judicial review, the District Court dis-
missed the hospitals’ claims for relief, holding that noth-
ing in the statute suggests that “Congress intended to
authorize equitable tolling.” 686 F. Supp. 2d 55, 70 (DC
2010).
   The Court of Appeals reversed. 642 F.3d 1145 (CADC
2011). It relied on the presumption that statutory limita-
tions periods are generally subject to equitable tolling and
reasoned that “ ‘the same rebuttable presumption of equi-
table tolling applicable to suits against private defendants
should also apply to suits against the United States.’ ” Id.,
at 1148 (quoting Irwin v. Department of Veterans Affairs,
498 U.S. 89, 95–96 (1990)). The presumption applies
to the 180-day time limit for provider appeals from re-
imbursement determinations, the Court of Appeals held,
finding nothing in the statutory provision for PRRB re-
view indicating that Congress intended to disallow equi-
table tolling. 642 F. 3d, at 1149–1151.
   We granted the Secretary’s petition for certiorari, 567
U. S. ___ (2012), to resolve a conflict among the Courts of
Appeals over whether the 180-day time limit in 42 U.S. C.
§1395oo(a)(3) constricts the Board’s jurisdiction. Compare
642 F.3d 1145 (case below); Western Medical Enterprises,
Inc. v. Heckler, 783 F.2d 1376, 1379–1380 (CA9
1986) (180-day limit is not jurisdictional and the Secretary
may extend it for good cause), with Alacare Home Health
Servs., Inc. v. Sullivan, 891 F.2d 850, 855–856 (CA11
1990) (statute of limitations is jurisdictional and the Sec-
retary lacked authority to promulgate good-cause excep-
tion); St. Joseph’s Hospital of Kansas City v. Heckler, 786
6     SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                         Opinion of the Court

F. 2d 848, 852–853 (CA8 1986) (same). Beyond the juris-
dictional inquiry,4 the Secretary asked us to determine
whether the Court of Appeals erred in concluding that
equitable tolling applies to providers’ Medicare reim-
bursement appeals to the PRRB, notwithstanding the
Secretary’s regulation barring such appeals after three
years.
                              II

                              A

   Characterizing a rule as jurisdictional renders it unique
in our adversarial system. Objections to a tribunal’s ju-
risdiction can be raised at any time, even by a party that
once conceded the tribunal’s subject-matter jurisdiction
over the controversy. Tardy jurisdictional objections can
therefore result in a waste of adjudicatory resources and
can disturbingly disarm litigants. See Henderson v.
Shinseki, 562 U.S. ___, ___ (2011) (slip op., at 5); Arbaugh
v. Y & H Corp., 546 U.S. 500, 514 (2006). With these
untoward consequences in mind, “we have tried in recent
cases to bring some discipline to the use” of the term
“jurisdiction.” Henderson, 562 U. S., at ___ (slip op., at 5);
see also Steel Co. v. Citizens for Better Environment, 523
U.S. 83, 90 (1998) (jurisdiction has been a “word of many,
too many, meanings” (internal quotation marks omitted)).
   To ward off profligate use of the term “jurisdiction,”
we have adopted a “readily administrable bright line” for
determining whether to classify a statutory limitation as
jurisdictional. Arbaugh, 546 U. S., at 516. We inquire
whether Congress has “clearly state[d]” that the rule is
jurisdictional; absent such a clear statement, we have
——————
  4 Because no party takes the view that the statutory 180-day time

limit is jurisdictional, we appointed John F. Manning to brief and argue
this position as amicus curiae. 567 U. S. ___ (2012). Amicus Manning
has ably discharged his assigned responsibilities and the Court thanks
him for his well-stated arguments.
                  Cite as: 568 U. S. ____ (2013)              7

                      Opinion of the Court

cautioned, “courts should treat the restriction as nonjuris-
dictional in character.” Id., at 515–516; see also Gonzalez
v. Thaler, 565 U.S. ___, ___ (2012) (slip op., at 6); Hender-
son, 562 U. S., at ___ (slip op., at 6). This is not to say that
Congress must incant magic words in order to speak
clearly. We consider “context, including this Court’s inter-
pretations of similar provisions in many years past,” as
probative of whether Congress intended a particular
provision to rank as jurisdictional. Reed Elsevier, Inc. v.
Muchnick, 559 U.S. 154, 168 (2010); see also John R.
Sand & Gravel Co. v. United States, 552 U.S. 130, 133–
134 (2008).
   We reiterate what it would mean were we to type the gov-
erning statute, 42 U.S. C. §1395oo(a)(3), “jurisdictional.”
Under no circumstance could providers engage PRRB re-
view more than 180 days after notice of the fiscal inter-
mediary’s final determination. Not only could there be no
equitable tolling. The Secretary’s regulation providing for
a good-cause extension, see supra, at 3, would fall as well.
   The language Congress used hardly reveals a design to
preclude any regulatory extension. Section 1395oo(a)(3)
instructs that a provider of services “may obtain a hear-
ing” by the Board regarding its reimbursement amount if
“such provider files a request for a hearing within 180
days after notice of the intermediary’s final determina-
tion.” This provision “does not speak in jurisdictional
terms.” Zipes v. Trans World Airlines, Inc., 455 U.S. 385,
394 (1982). Indeed, it is less “jurisdictional” in tone than
the provision we held to be nonjurisdictional in Henderson.
There, the statute provided that a veteran seeking Veter-
ans Court review of the Department of Veterans Affairs’
determination of disability benefits “shall file a notice of
appeal . . . within 120 days.” 562 U. S., at ___ (slip op., at
9) (quoting 38 U.S. C. §7266(a) (emphasis added)). Sec-
tion 1395oo(a)(3), by contrast, contains neither the manda-
tory word “shall” nor the appellation “notice of appeal,”
8    SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                      Opinion of the Court

words with jurisdictional import in the context of 28
U.S. C. §2107’s limitations on the time for appeal from a
district court to a court of appeals. See Bowles v. Russell,
551 U.S. 205, 214 (2007).
   Key to our decision, we have repeatedly held that filing
deadlines ordinarily are not jurisdictional; indeed, we have
described them as “quintessential claim-processing rules.”
Henderson, 562 U. S., at ___ (slip op., at 6); see also Scar-
borough v. Principi, 541 U.S. 401, 414 (2004) (filing dead-
line for fee applications under Equal Access to Justice
Act); Kontrick v. Ryan, 540 U.S. 443, 454 (2004) (filing
deadlines for objecting to debtor’s discharge in bank-
ruptcy); Honda v. Clark, 386 U.S. 484, 498 (1967) (filing
deadline for claims under the Trading with the Enemy
Act). This case is scarcely the exceptional one in which a “cen-
tury’s worth of precedent and practice in American courts”
rank a time limit as jurisdictional. Bowles, 551 U. S., at
209, n. 2; cf. Kontrick, 540 U. S., at 454 (a time limitation
may be emphatic, yet not jurisdictional).
                               B
  Amicus urges that the three requirements in §1395oo(a)
are specifications that together define the limits of the
PRRB’s jurisdiction. Subsection (a)(1) specifies the claims
providers may bring to the Board, and subsection (a)(2)
sets forth an amount-in-controversy requirement. These
are jurisdictional requirements, amicus asserts, so we
should read the third specification, subsection (a)(3)’s
180-day limitation, as also setting a jurisdictional
requirement.
  Last Term, we rejected a similar proximity-based argu-
ment. A requirement we would otherwise classify as
nonjurisdictional, we held, does not become jurisdictional
simply because it is placed in a section of a statute that
also contains jurisdictional provisions. Gonzalez, 565
U. S., at ___ (slip op., at 11); see Weinberger v. Salfi, 422
                 Cite as: 568 U. S. ____ (2013)           9

                     Opinion of the Court

U. S. 749, 763–764 (1975) (statutory provision at issue
contained three requirements for judicial review, only one
of which was jurisdictional).
   Amicus also argues that the 180-day time limit for pro-
vider appeals to the PRRB should be viewed as jurisdic-
tional because Congress could have expressly made the
provision nonjurisdictional, and indeed did so for other
time limits in the Medicare Act. Amicus notes particularly
that when Medicare beneficiaries request the Secretary
to reconsider a benefits determination, the statute gives
them a time limit of 180 days or “such additional time as
the Secretary may allow.” 42 U.S. C. §1395ff(b)(1)(D)(i);
see also §1395ff(b)(1)(D)(ii) (permitting Medicare benefi-
ciary to request a hearing by the Secretary within “time
limits” the Secretary “shall establish in regulations”). We
have recognized, as a general rule, that Congress’s use of
“certain language in one part of the statute and different
language in another” can indicate that “different meanings
were intended.” Sosa v. Alvarez-Machain, 542 U.S. 692,
711, n. 9 (2004) (internal quotation marks omitted). Ami-
cus notes this general rule in urging that an express grant
of authority for the Secretary to extend the time for bene-
ficiary appeals implies the absence of such leeway for
provider appeals.
   But the interpretive guide just identified, like other
canons of construction, is “no more than [a] rul[e] of
thumb” that can tip the scales when a statute could be
read in multiple ways. Connecticut Nat. Bank v. Germain,
503 U.S. 249, 253 (1992). For the reasons earlier stated,
see supra, at 6–8, we are persuaded that the time limi-
tation in §1395oo(a) is most sensibly characterized as a
nonjurisdictional prescription. The limitation therefore
does not bar the modest extension contained in the Secre-
tary’s regulation.
10    SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                     Opinion of the Court

                              III
  We turn now to the question whether §1395oo(a)(3)’s
180-day time limit for a provider to appeal to the PRRB is
subject to equitable tolling.
                            A
  Congress vested in the Secretary large rulemaking
authority to administer the Medicare program. The PRRB
may adopt rules and procedures only if “not inconsistent”
with the Medicare Act or “regulations of the Secretary.”
42 U.S. C. §1395oo(e). Concerning the 180-day period
for an appeal to the Board from an intermediary’s reim-
bursement determination, the Secretary’s regulation im-
plementing §1395oo, adopted after notice and comment,
speaks in no uncertain terms:
     “A request for a Board hearing filed after [the 180-day
     time limit] shall be dismissed by the Board, except
     that for good cause shown, the time limit may be ex-
     tended. However, no such extension shall be granted
     by the Board if such request is filed more than 3 years
     after the date the notice of the intermediary’s deter-
     mination is mailed to the provider.” 42 CFR
     §405.1841(b) (2007).
  The Secretary allowed only a distinctly limited exten-
sion of time to appeal to the PRRB, cognizant that “the
Board is burdened by an immense caseload,” and that
“procedural rules requiring timely filings are indispens-
able devices for keeping the machinery of the reimburse-
ment appeals process running smoothly.” High Country
Home Health, Inc. v. Thompson, 359 F.3d 1307, 1310
(CA10 2004). Imposing equitable tolling to permit appeals
barred by the Secretary’s regulation would essentially gut
the Secretary’s requirement that an appeal to the Board
“shall be dismissed” if filed more than 180 days after the
NPR, unless the provider shows “good cause” and requests
                  Cite as: 568 U. S. ____ (2013)            11

                      Opinion of the Court

an extension no later than three years after the NPR. A
court lacks authority to undermine the regime established
by the Secretary unless her regulation is “arbitrary, capri-
cious, or manifestly contrary to the statute.” Chevron
U. S. A. Inc. v. Natural Resources Defense Council, Inc.,
467 U.S. 837, 844 (1984).
   The Secretary’s regulation, we are satisfied, survives
inspection under that deferential standard. As HHS has
explained, “[i]t is in the interest of providers and the pro-
gram that, at some point, intermediary determinations
and the resulting amount of program payment due the
provider or the program become no longer open to correc-
tion.” CMS, Medicare: Provider Reimbursement Manual,
pt. 1, ch. 29, §2930, p. 29–73 (rev. no. 372, 2011); cf. Taylor
v. Freeland & Kronz, 503 U.S. 638, 644 (1992) (“Deadlines
may lead to unwelcome results, but they prompt parties
to act and produce finality.”). The Secretary brought to
bear practical experience in superintending the huge pro-
gram generally, and the PRRB in particular, in maintaining
three years as the outer limit. A court must uphold the
Secretary’s judgment as long as it is a permissible con-
struction of the statute, even if it differs from how the
court would have interpreted the statute in the absence of
an agency regulation. National Cable & Telecommunica-
tions Assn. v. Brand X Internet Services, 545 U.S. 967, 980
(2005); see also Chevron, 467 U. S., at 843, n. 11.
                              B
  Rejecting the Secretary’s position, the Court of Appeals
relied principally on this Court’s decision in Irwin, 498
U. S., at 95–96. Irwin concerned the then 30-day time
period for filing suit against a federal agency under Title
VII of the Civil Rights Act of 1964, 42 U.S. C. §2000e–
16(c) (1988 ed.). We held in Irwin that “the same rebut-
table presumption of equitable tolling applicable to suits
against private defendants should also apply to suits
12   SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                     Opinion of the Court

against the United States.” 498 U. S., at 95–96. Irwin
itself, and equitable-tolling cases we have considered both
pre- and post-Irwin, have generally involved time limits
for filing suit in federal court. See, e.g., Holland v. Flor-
ida, 560 U. S. ___ (2010) (one-year limitation for filing
application for writ of habeas corpus); Rotella v. Wood, 528
U.S. 549 (2000) (four-year period for filing civil RICO
suit); United States v. Beggerly, 524 U.S. 38 (1998) (12-
year period to bring suit under Quiet Title Act); Lampf,
Pleva, Lipkind, Prupis & Petigrow v. Gilbertson, 501 U.S.
350 (1991) (one- and three-year periods for commencing
civil action under §10(b) of the Securities Exchange Act of
1934); Honda v. Clark, 386 U.S. 484 (1967) (60-day period
for filing suit under Trading with the Enemy Act); Kendall
v. United States, 107 U.S. 123 (1883) (six-year period for
filing suit in Court of Claims). Courts in those cases ren-
dered in the first instance the decision whether equity
required tolling.
   This case is of a different order. We have never applied
the Irwin presumption to an agency’s internal appeal dead-
line, here the time a provider has to appeal an inter-
mediary’s reimbursement determination to the PRRB. Cf.
United States v. Brockamp, 519 U.S. 347, 350 (1997)
(assuming, arguendo, that Irwin presumption applied to
time limit for filing an administrative claim for a tax re-
fund, but concluding based on statutory text, structure,
and purpose that there was “good reason to believe that
Congress did not want the equitable tolling doctrine to
apply”).
   The presumption of equitable tolling was adopted in
part on the premise that “[s]uch a principle is likely to be
a realistic assessment of legislative intent.” Irwin, 498
U. S., at 95. But that premise is inapt in the context of
providers’ administrative appeals under the Medicare Act.
The Act, until 1972, provided no avenue for providers to
obtain administrative or judicial review. When Congress
                 Cite as: 568 U. S. ____ (2013)           13

                     Opinion of the Court

first directed the Secretary to establish the PRRB, Con-
gress simultaneously imposed the 180-day deadline, with
no statutory exceptions. For nearly 40 years the Secre-
tary has prohibited the Board from extending that dead-
line, except as provided by regulation. And until the D. C.
Circuit’s decision in this case, no court had ever read
equitable tolling into §1395oo(a)(3) or the Secretary’s
implementation of that provision. Congress amended
§1395oo six times since 1974, each time leaving untouched
the 180-day administrative appeal provision and the
Secretary’s rulemaking authority. At no time did Con-
gress express disapproval of the three-year outer time
limit set by the Secretary for an extension upon a showing
of good cause. See Commodity Futures Trading Comm’n v.
Schor, 478 U.S. 833, 846 (1986) (“[W]hen Congress revisits
a statute giving rise to a longstanding administrative
interpretation without pertinent change, the congressional
failure to revise or repeal the agency’s interpretation is
persuasive evidence that the interpretation is the one in-
tended by Congress.” (internal quotation marks omitted)).
   We note, furthermore, that unlike the remedial statutes
at issue in many of this Court’s equitable-tolling decisions,
see Irwin, 498 U. S., at 91; Bowen v. City of New York, 476
U.S. 467, 480 (1986); Zipes, 455 U. S., at 398, the statu-
tory scheme before us is not designed to be “ ‘unusually
protective’ of claimants.” Bowen, 476 U. S., at 480. Nor is
it one “in which laymen, unassisted by trained lawyers,
initiate the process.” Zipes, 455 U. S., at 397 (internal
quotation marks omitted). The Medicare payment system
in question applies to “sophisticated” institutional pro-
viders assisted by legal counsel, and “generally capable
of identifying an underpayment in [their] own NPR
within the 180-day time period specified in 42 U.S. C.
§1395oo(a)(3).” Your Home Visiting Nurse Services, Inc. v.
Shalala, 525 U.S. 449, 456 (1999). As repeat players who
elect to participate in the Medicare system, providers can
14    SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                         Opinion of the Court

hardly claim lack of notice of the Secretary’s regulations.
  The hospitals ultimately argue that the Secretary’s
regulations fail to adhere to the “fundamentals of fair
play.” FCC v. Pottsville Broadcasting Co., 309 U.S.
134, 143 (1940). They point, particularly, to 42 CFR
§405.1885(b)(3) (2012), which permits reopening of an
intermediary’s reimbursement determination “at any time
if it is established that such determination . . . was
procured by fraud or similar fault of any party to the
determination.”5
  We considered a similar alleged inequity in Your Home
and explained that it was justified by the “administrative
realities” of the provider reimbursement appeal system.
525 U. S., at 455. There are only a few dozen fiscal inter-
mediaries and they are charged with issuing tens of thou-
sands of NPRs, while each provider can concentrate on
a single NPR, its own. Id., at 456. The Secretary, Your
Home concluded, could reasonably believe that this asym-
metry justifies giving the intermediaries more time to
discover overpayments than the providers have to discover
underpayments. Moreover, the fraud exception allowing
indefinite reopening does apply to an intermediary if it
“procured” a Board decision by “fraud or similar fault.”
Although an intermediary is not a party to its own deter-
mination, it does rank as a party in proceedings before the
Board. 42 CFR §405.1843(a).6


——————
  5 Because neither the Secretary nor the intermediary counts as a

party to the intermediary’s determination, 42 CFR §405.1805, providers
alone are subject to this exception to the time limitation.
  6 The fraud exception apart, reopening time is limited to three years.

§405.1885(a). Within that time, reopening may be sought by the
intermediary, the Board, the Secretary, or the provider. Thus an
intermediary determination or Board decision could not be reopened if,
outside the three-year window, the Secretary discovered errors in
calculating the SSI fraction that resulted in overpayments to providers.
                 Cite as: 568 U. S. ____ (2013)           15

                     Opinion of the Court

                        *    *     *
  We hold, in sum, that the 180-day statutory deadline
for administrative appeals to the PRRB, contained in 42
U.S. C. §1395oo(a)(3), is not “jurisdictional.” Therefore
the Secretary lawfully exercised her rulemaking authority
in providing for a three-year “good cause” extension. We
further hold that the equitable tolling presumption our
Irwin decision approved for suits brought in court does not
similarly apply to administrative appeals of the kind
here considered, and that the Secretary’s regulation, 42
CFR §405.1841(b), is a permissible interpretation of the
statute.
   The judgment of the United States Court of Appeals for
the District of Columbia Circuit is therefore reversed, and
the case is remanded for further proceedings consistent
with this opinion.
                                            It is so ordered.
                 Cite as: 568 U. S. ____ (2013)            1

                  SOTOMAYOR, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                         No. 11–1231
                         _________________


  KATHLEEN SEBELIUS, SECRETARY OF HEALTH

   AND HUMAN SERVICES, PETITIONER v. AU-

    BURN REGIONAL MEDICAL CENTER ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

    APPEALS FOR THE DISTRICT OF COLUMBIA CIRCUIT

                      [January 22, 2013]


   JUSTICE SOTOMAYOR, concurring.
   The Court holds that the presumption in favor of equi-
table tolling that we adopted in Irwin v. Department of
Veterans Affairs, 498 U.S. 89, 95–96 (1990), does not
apply to 42 U.S. C. §1395oo(a)(3)’s nonjurisdictional 180-
day deadline for health care providers to file administra-
tive appeals with the Provider Reimbursement Review
Board (PRRB), and that the Secretary’s regulation limit-
ing “good cause” extensions of that deadline to three years
is a permissible interpretation of the statute. I agree with
those holdings and join the Court’s opinion in full. I write
separately to note that the Court’s decision in this case
does not establish that equitable tolling principles are
irrelevant to internal administrative deadlines in all, or
even most, contexts.
   The Court is correct that our equitable tolling cases
have typically involved deadlines to bring suit in federal
court. Ante, at 12. But we have never suggested that
the presumption in favor of equitable tolling is generally
inapplicable to administrative deadlines. Cf. Henderson v.
Shinseki, 562 U.S. ___, ___, n. 4 (2011) (slip op., at 12,
n. 4) (noting that the Government did not dispute whether
the statutory filing deadline in the Article I Veterans
Court was subject to equitable tolling if the deadline was
2    SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                   SOTOMAYOR, J., concurring

nonjurisdictional); United States v. Brockamp, 519 U.S.
347, 350–353 (1997) (assuming without deciding that the
Irwin presumption applied to administrative tax refund
claims but finding based on statutory text, structure, and
the underlying subject matter that tolling was unavail-
able); see also ante, at 12 (discussing Brockamp). And we
have previously applied the Irwin presumption outside the
context of filing deadlines in Article III courts. See Young
v. United States, 535 U.S. 43, 49–53 (2002) (applying the
presumption to a limitations period in bankruptcy pro-
ceedings); cf. Zipes v. Trans World Airlines, Inc., 455 U.S.
385, 392–398 (1982) (holding that the statutory time limit
for filing charges with the Equal Employment Opportunity
Commission was “not a jurisdictional prerequisite to suit
in federal court, but a requirement that, like a statute of
limitations, is subject to waiver, estoppel, and equitable
tolling”).
   In administrative settings other than the one presented
here, I believe the “background principle” that limita-
tions periods “are customarily subject to equitable tolling,”
Young, 535 U. S., at 49–50 (internal quotation marks
omitted), may limit an agency’s discretion to make filing
deadlines absolute. The Court quite properly observes
that the question whether equitable tolling is available
turns on congressional intent. See ante, at 13. “[A] realis-
tic assessment” of that intent, Irwin, 498 U. S., at 95, may
vary by context.
   In this case, given the nature of the statutory scheme,
which “applies to ‘sophisticated’ institutional providers”
who are “repeat players” in the Medicare system, and the
statute’s history, I agree that it would distort congres-
sional intent to presume that the PRRB’s administrative
deadline should be subject to equitable tolling. Ante, at
12–14 (quoting Your Home Visiting Nurse Services, Inc. v.
Shalala, 525 U.S. 449, 456 (1999)). By contrast, with
respect to remedial statutes designed to protect the rights
                 Cite as: 568 U. S. ____ (2013)            3

                   SOTOMAYOR, J., concurring

of unsophisticated claimants, see ante, at 13, agencies
(and reviewing courts) may best honor congressional
intent by presuming that statutory deadlines for admin-
istrative appeals are subject to equitable tolling, just as
courts presume comparable judicial deadlines under such
statutes may be tolled. Because claimants must generally
pursue administrative relief before seeking judicial re-
view, see Woodford v. Ngo, 548 U.S. 81, 88–91 (2006), a
contrary approach could have odd practical consequences
and would attribute a strange intent to Congress: to pro-
tect a claimant’s ability to seek judicial review of an agen-
cy’s decision by making equitable tolling available, while
leaving to the agency’s discretion whether the same claim-
ant may invoke equitable tolling in order to seek an ad-
ministrative remedy in the first place.
   Even in cases where the governing statute clearly dele-
gates to an agency the discretion to adopt rules that limit
the scope of equitable exceptions to administrative dead-
lines, I believe “cases may arise where the equities in
favor of tolling the limitations period are ‘so great that
deference to the agency’s judgment is inappropriate.’ ”
Bowen v. City of New York, 476 U.S. 467, 480 (1986)
(quoting Mathews v. Eldridge, 424 U.S. 319, 330 (1976)).
In particular, efforts by an agency to enforce tight filing
deadlines in cases where there are credible allegations
that filing delay was due to the agency’s own misfea-
sance may not survive deferential review. While equitable
tolling extends to circumstances outside both parties’
control, the related doctrines of equitable estoppel and
fraudulent concealment may bar a defendant from enforc-
ing a statute of limitation when its own deception pre-
vented a reasonably diligent plaintiff from bringing a
timely claim. See United States v. Beggerly, 524 U.S. 38,
49–50 (1998) (Stevens, J., concurring) (noting that these
doctrines are distinct); see generally 2 C. Corman, Limita-
tion of Actions §§9.1, 9.7 (1991) (describing the doctrines).
4    SEBELIUS v. AUBURN REGIONAL MEDICAL CENTER

                   SOTOMAYOR, J., concurring

In Bowen, we applied the basic principle underlying these
doctrines to an agency’s conduct, as we concluded that a
60-day deadline to seek judicial review of the administra-
tive denial of disability benefits should be tolled because
the Social Security Administration’s “‘secretive conduct pre-
vent[ed] plaintiffs from knowing of a violation of rights.’ ”
476 U. S., at 481 (quoting New York v. Heckler, 742 F.2d
729, 738 (CA2 1984)).
   While the providers in this case allege that the agency’s
failure to disclose information about how it calculated the
Supplemental Security Income fraction prevented them
from bringing timely challenges to reimbursement de-
terminations, I am satisfied that the Secretary’s 3-year
good-cause exception is a reasonable accommodation of the
competing interests in administrative efficiency and fair-
ness. We would face a different case if the Secretary’s
regulation did not recognize an exception for good cause or
defined good cause so narrowly as to exclude cases of
fraudulent concealment and equitable estoppel. See ante,
at 3, n. 2 (explaining that the Secretary’s amended regula-
tion limiting the scope of “ ‘good cause,’ ” 73 Fed. Reg.
30250 (2008) (codified in 42 CFR §405.1836(b) (2012)), is
not before us).
   With these observations, I join the Court’s opinion in
full.